NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANIN ESTEFANIA GEMENIANO                       No.    20-71627
GARCIA, AKA Janine Geminiano
Unknown, AKA Lil Girl Unknown, AKA              Agency No. A096-229-276
Downer Unknown,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2021**
                               San Francisco, California

Before: THOMAS, Chief Judge, MILLER, Circuit Judge, and RESTANI,***
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
      Yanin Estefania Gemeniano Garcia petitions for review of an order of the

Board of Immigration Appeals dismissing her appeal from an immigration judge’s

denial of her application for protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the

petition.

      Substantial evidence supports the agency’s decision to deny CAT relief.

Gemeniano Garcia does not claim to have previously been tortured in Mexico, yet

fears that the 18th Street Gang or its affiliates will torture her if they learn that she

defected from the gang and cooperated with a government investigation (including

by testifying against the gang in open court). But Gemeniano Garcia testified that

she did not know whether any gang members in Mexico were aware of these

events. She also testified that no one from the gang has since threatened to harm

her. And while she fears that her “gang member tattoos” might allow others to

identify her, or that corrupt members of the Mexican government will notify

members of the gang of her arrival in Mexico, such that she would come to the

attention of the gang and then face harm, “[t]he evidence does not establish that

any step in this hypothetical chain of events is more likely than not to happen, let

alone that the entire chain will come together to result in the probability of torture.”

Medina-Rodriguez v. Barr, 979 F.3d 738, 750–51 (9th Cir. 2020) (quoting In re J-

F-F-, 23 I. & N. Dec. 912, 917–18 (A.G. 2006)). Nor does the country-conditions


                                            2
evidence of general violence in Mexico establish “a greater risk to [Gemeniano

Garcia] than any other Mexican national deported from the United States.” Flores-

Vega v. Barr, 932 F.3d 878, 887 (9th Cir. 2019).

      The motion for stay of removal (Dkt. No. 1) is denied as moot.

      PETITION DENIED.




                                        3